UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-2034


ANTHONY L. JONES; CHERYSE D. GLENN JONES,

                Plaintiffs - Appellants,

          v.

FULTON BANK, N.A.,

                Defendant – Appellee,

          and

SAMUEL I. WHITE, P.C.,

                Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (3:13-cv-00126-JRS)


Submitted:   March 28, 2014                 Decided:   April 9, 2014


Before SHEDD, AGEE, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henry W. McLaughlin, III, LAW OFFICE OF HENRY MCLAUGHLIN, P.C.,
Richmond, Virginia, for Appellants.        Brendan D. O’Toole,
WILLIAMS MULLEN, Richmond, Virginia; William L. Stauffer, Jr.,
WILLIAMS MULLEN, Newport News, Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Anthony      L.    Jones    and       Cheryse    D.     Glenn-Jones           (“the

Joneses”)      appeal       the    district         court’s    order          granting    Fulton

Bank,    National       Association’s       (“Defendant”)             motion       to    dismiss

their action for damages and to quiet title based on Defendant’s

alleged breaches of the deed of trust securing their mortgage

loan.       Finding no error, we affirm.

               We review de novo the district court’s dismissal for

failure to state a claim under Federal Rule of Civil Procedure

12(b)(6).           Sec’y of State for Defence v. Trimble Navigation,

Ltd., 484 F.3d 700, 705 (4th Cir. 2007).                             “[W]hen ruling on a

defendant’s motion to dismiss, a judge must accept as true all

of     the    factual       allegations          contained       in       the     complaint.”

Erickson v. Pardus, 551 U.S. 89, 94 (2007).                          However, “[f]actual

allegations must be enough to raise a right to relief above the

speculative level.”               Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007).          The complaint must contain “enough facts to state a

claim to relief that is plausible on its face.”                               Id. at 570.

               “A    deed   of     trust   is       construed    as       a    contract      under

Virginia law.”         Mathews v. PHH Mortg. Corp., 724 S.E.2d 196, 200

(Va. 2012).          The elements of breach of contract in Virginia are:

“(1)    a    legally     enforceable       obligation           of    a       defendant      to   a

plaintiff;      (2)     the      defendant’s         violation       or       breach    of   that

obligation; and (3) injury or damage to the plaintiff caused by

                                                3
the breach of obligation.”             Filak v. George, 594 S.E.2d 610, 614

(Va. 2004).

              The Joneses first argue that the district court erred

in     dismissing     their      breach    of   contract       claim      based     on

Defendant’s failure to send a proper thirty-day pre-acceleration

notice.       While a deficient pre-acceleration notice constitutes a

breach of contract, see Bayview Loan Servicing, LLC v. Simmons,

654 S.E.2d 898, 901 (Va. 2008), a plaintiff must still plead

damages due to that breach.               Filak, 594 S.E.2d at 614.                 The

district court’s dismissal of this claim hinged on its finding

that    the    Joneses     did   not   sufficiently    plead       damages    due   to

Defendant’s alleged breach.             On appeal, the Joneses focus their

argument       on   whether      Defendant’s    allegedly          deficient      pre-

acceleration notice constitutes a breach but they do not dispute

the district court’s finding on the damages element.                         Thus, we

affirm the district court’s dismissal of this breach of contract

claim.     See Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6

(4th Cir. 1999) (concluding that issues not raised in opening

brief are deemed abandoned).

              The Joneses next argue that the district court erred

in dismissing their second breach of contract claim, in which

they    claimed     that    Defendant     breached    the   deed     of   trust     by

improperly       appointing      Samuel    I.   White,      P.C.     (“White”)      as

substitute trustee and instructing him to commence foreclosure

                                          4
proceedings.        The district court found that the Joneses lacked

standing       to   dispute         Defendant’s               appointment          of     White       as

substitute trustee.             On appeal, the Joneses simply contend that

they   have     standing       to    challenge            the      appointment          because      the

foreclosure sale did not comply with the deed of trust.                                     They do

not,     however,      argue     that       the       district          court      erred    in       its

analysis of the causation and redressability elements of the

test for standing.            See Lujan v. Defenders of Wildlife, 504 U.S.

555, 560 (1992) (stating elements of standing).                                     We therefore

affirm the district court’s dismissal of this breach of contract

claim.    See Edwards, 178 F.3d at 241 n.6.

               Next,    the      Joneses          dispute            the     district       court’s

dismissal of their third claim, breach of the implied covenant

of good faith and fair dealing under the Uniform Commercial Code

(“UCC”), as adopted by Virginia, which they based on Defendant’s

alleged    breaches      of     contract          discussed           supra.        The    Joneses’

claim fails as a matter of law for two reasons.                                    First, the UCC

does     not    apply    to     transfers          of         real    property.           Greenwood

Assocs., Inc. v. Crestar Bank, 448 S.E.2d 399, 402 (Va. 1994).

Second, even if the deed of trust falls under the UCC as the

Joneses    argue,       their       claim    fails            because       it   was     pled    as    a

separate tort claim.             See Charles E. Brauer Co. v. NationsBank

of Va. N.A., 466 S.E.2d 382, 385 (Va. 1996) (holding that “the

failure    to    act    in    good     faith          .   .    .     does    not   amount       to    an

                                                  5
independent tort.       The breach of the implied duty under the UCC

gives rise only to a cause of action for breach of contract.”).

           Finally, the Joneses contend that the district court

erred in finding that they were required to pay off the deed of

trust before bringing an action to quiet title.               To assert a

claim for quiet title, the plaintiff must allege that he has

satisfied his legal obligations to the party in interest and,

thus, maintains a superior interest in the property.                 Tapia v.

U.S. Bank, N.A., 718 F. Supp.2d 689, 700 (E.D. Va. 2010), aff’d,

441 F. App’x 166 (4th Cir. 2010) (No. 10-1856).                   The Joneses

have not alleged that they have satisfied their obligations;

thus, their quiet title action must fail.

           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because    the   facts    and   legal

contentions     are   adequately   presented   in   the   materials      before

this court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                     6